Case 2:18-mc-00013-MSD Document 2 Filed 04/22/19 Page d-of 14-PagelD# 4 acd

j i

i

VIRGINIA: | |
|| _APR 22 2019
BEFORE THE VIRGINIA STATE BAR DISCIPLINARY BOARD
IN THE MATTERS OF VSB DOCKET NOS. 18-632-110094
ANGELA DAWN WHITLEY 19-000-115036

AMENDED AGREED DISPOSITION MEMORANDUM ORDER
90-DAY SUSPENSION

This matter was heard on April 2, 2019 by the Virginia State Bar Disciplinary Board
(hereinafter “the Board’) upon the joint request of the parties for the Board to accept the Agreed
Disposition signed by the parties and counsel and offered to the Board as provided by the Rules
of the Supreme Court of Virginia. The panel consisted of Sandra L. Havrilak, First Vice Chair,
Carolyn V. Grady, John A.C. Keith, Thomas R. Scott, Jr., and Tambera D. Stephenson, Lay
Person. The Virginia State Bar was represented by Laura Ann Booberg, Assistant Bar Counsel.
The Respondent Angela Dawn Whitley (hereinafter “Respondent”) was present and was
represented by counsel Leslie A. T. Haley. The Chair polled the members of the Board as to
whether any of them were aware of any personal or financial interest or bias which would
preclude any of them from fairly hearing the matter to which each member responded in the
negative. Court Reporter Lisa Wright, Chandler and Halasz, P.O. Box 9349, Richmond, Virginia
23227, telephone (804) 730-1222, after being duly sworn, reported the hearing and transcribed
the proceedings.

It appearing to the Board that upon consideration of the Agreed Disposition, the
Certification, Respondent’s Answer, Respondent’s Disciplinary Record, the arguments of the
parties; and, after due deliberation, that entry of this Order is proper and should be granted.

Upon consideration whereof, if it therefore Ordered that the Agreed Disposition is
accepted by the Board and Respondent Angela Dawn Whitley shall receive a 90-Day Suspension
for VSB Docket No, 18-032-110094, and a 90-Day Suspension for VSB Docket No. 19-000-
115036, as set forth in the Agreed Disposition (that contains a ministerial error indicating a 90-
Day Suspension with Terms), which is attached and incorporated in this Memorandum Order.

The two 90-day suspensions shall run consecutively.

|
|

a

aed
Case 2:18-mc-00013-MSD Document 2 Filed 04/22/19 Page 2 of 14 PagelD# 5

It is further Ordered that the sanction is effective April 2, 2019.

It is further Ordered as follows:

The Respondent must comply with the requirements of Part Six, § IV, § 13-29 of the
Rules of the Supreme Court of Virginia. The Respondent shall forthwith give notice by certified
mail of the Suspension of his or her license to practice law in the Commonwealth of Virginia, to
all clients for whom he or she is currently handling matters and to all opposing attorneys and
presiding Judges in pending litigation. The Respondent shall also make appropriate arrangements
for the disposition of matters then in his or her care in conformity with the wishes of his or her
clients. The Respondent shall give such notice within 14 days of the effective date of the
Suspension, and make such arrangements as are required herein within 45 days of the effective
date of the Suspension. The Respondent shall also furnish proof to the Bar within 60 days of the
effective day of the Suspension that such notices have been timely given and such arrangements
made for the disposition of matters.

It is further Ordered that if the Respondent is not handling any client matters on the
effective date of the Suspension, he or she shall submit an affidavit to that effect within 60 days
of the effective date of the Suspension to the Clerk of the Disciplinary System at the Virginia
State Bar. All issues concerning the adequacy of the notice and arrangements required by
Paragraph 13-29 shall be determined by the Virginia State Bar Disciplinary Board, which may
impose a sanction of Revocation or additional Suspension for failure to comply with the
requirements of this subparagraph.

The Clerk of the Disciplinary System shall assess costs pursuant to {1 13-9 E. of the
Rules.

It is further Ordered that an attested copy of this Order be mailed to the Respondent by

certified mail, return receipt requested, at her last address of record with the Virginia State Bar at
Case 2:18-mc-00013-MSD Document 2 Filed 04/22/19 Page 3 of 14 PagelD# 6

Angela Dawn Whitley, Esq., The Whitley Law Firm, 3115 Sunset Ave, Richmond, VA 23221-
3926, and a copy to Leslie A. T. Haley, Respondent’s counsel at Leslie Ann Takacs Haley, Esq.,
Park Haley LLP, 1011 East Main Street, Suite 300, Richmond, VA 23219-3537, and a copy
hand-delivered to Laura Ann Booberg, Assistant Bar Counsel, Virginia State Bar, Suite 700,
1111 E. Main Street, Richmond, VA 23219.
Entered: April 4, 2019 Nunc Pro Tunc to April 2, 2019.
VIRGINIA STATE BAR DISCIPLINARY BOARD
Digitally signed by Sandra L. Havrlak

. : Ce. . iF , OU,
S a n d ra L « H a V rl | a emaihcathavylehethweiiaioee, c=US

Date: 2019.04.04 11:34:39 -04'00"

A el

DAVIDA M. DAVI
CLERK OF THE DISCIPLINARY SYSTEM

 

Sandra Havrilak, 1% Vice Chair

 

  
Case 2:18-mc-00013-MSD Document 2 Filed 04/22/19 Page 4 of 14 PagelD# 7

ae

Sates yI09 a.

OT wee

‘eryaa. cs aawvaa Ss
MaTeye Yaniasioeta BHT 130. —

cy Uy
By»
yan

yy
Case 2:18-mc-00013-MSD Document 2 Filed 04/22/19 Page 5 of 14 PagelD# 8

 

 

RECEIVED
Mar 28, 2019

VIRGINIA STATE BAR

 

VIRGINIA: CLERK'S OFFICE
BEFORE THE DISCIPLINARY BOARD
OF THE VIRGINIA STATE BAR
IN THE MATTERS OF
ANGELA DAWN WHITLEY VSB Docket No. 18-032-110094

VSB Docket No. 19-000-115036

AGREED DISPOSITION
(90-DAY SUSPENSION WITH TERMS)

Pursuant to the Rules of the Supreme Court of Virginia, Part 6, Section [V, Paragraph 13-

6.H, the Virginia State Bar, by Laura Ann Booberg, Assistant Bar Counsel; Angela Dawn

Whitley, Respondent; and Leslie A. T. Haley, Respondent’s counsel, hereby enter into the

following Agreed Disposition arising out of the referenced matter.

I. STIPULATIONS OF FACT

l. At all times relevant hereto, Angela Dawn Whitley, ("Respondent"), has been an attorney

licensed to practice law in the Commonwealth of Virginia.

2. On May 9, 2013, Curtis Russell Lee, Jr., (“Lee”), retained Respondent to represent him in
the Circuit Court of the City of Richmond on his sentencing for convictions for second
degree murder, possession of a firearm by a violent felon, and the use of a firearm in the
commission of a felony. Lee also retained Respondent to represent him in his appeal of
these convictions to the Court of Appeals of Virginia, (“the court”).

3. On April 16, 2014, Respondent filed a timely Notice of Appeal with the trial court, but
failed to file the filing fee on time, and, as a result, Lee’s appeal was dismissed.
However, on September 4, 2014, Respondent filed a replacement Notice of Appeal and a

delayed appeal was granted.

4. A Petition for Appeal was received by the court on January 5, 2015, and the court denied

the appeal on September 3, 2015.

5. On August 2, 2017, Lee filed a bar complaint alleging that Respondent had never
communicated to him that the appeal was denied. Lee alleged that the appeal time had

run, leaving him no further remedy.

6. On August 14, 2017, the Virginia State Bar, (“VSB”), sent Respondent a copy of Lee’s
complaint demanding a response within 21 days, notifying Respondent, at her address of
record, that “Pursuant to Virginia Rule of Professional Conduct 8.1(c), you have a duty to

 
Case 2:18-mc-00013-MSD Document 2 Filed 04/22/19 Page 6 of 14 PagelD# 9

10.

11.

12.

13.

14.

15.

16.

comply with the bar’s lawful demands for information not protected from disclosure by
Rule 1.6, which governs confidentiality of information.” Respondent never filed a
response with the VSB.

On November 17, 2017, the VSB issued a subpoena duces tecum to Respondent to
produce Lee’s file. Respondent did not respond to the subpoena.

As a result, on December 12, 2017, Respondent was sent a Notice of Noncompliance and
Request for Interim Suspension. Respondent did not respond to this notice. On
December 29, 2017, the Virginia State Bar Disciplinary Board administratively
suspended Respondent’s license to practice law for failing to respond to the subpoena.

During the course of the VSB’s investigation, VSB Investigator Cam Moffat made
numerous attempts to meet with Respondent, and Respondent failed to cooperate.

On May 21, 2018, the Third District, Section II, Subcommittee, consisting of Rowland
Braxton Hill, 1V, Chair Presiding; Alexander Spotswood de Witt, Member; and Michelle
H. Papiemiak, Lay Member, voted to issue a Charge of Misconduct.

On August 30, 2018, the Charge of Misconduct was sent to Respondent by certified mail
to The Whitley Law Firm, 3115 Sunset Ave, Richmond, VA 23221-3926, her address of
record with the VSB. Inter alia, it notified her that the hearing would be conducted on
October 22, 2018.

On September 27, 2018, the VSB received a certified mailing receipt indicating that the
Charge of Misconduct was unclaimed by Respondent.

Respondent did not file an answer to the Charge of Misconduct as required by Part 6,
Section IV, Paragraph 13-16.B, of the Rules of the Supreme Court of Virginia

On September 27, 2018, the Chair of the District Committee issued a Pre-Hearing Order.
The Order was sent to Respondent via certified and regular mail to her address of record
with the VSB on October 4, 2018. It was also emailed to

awhitley@thewhitleylawfirm.net; adwhitley4504@ yahoo.com and
angela@burgerbach.com.

On October 19, 2018 at 2:30pm, a pre-hearing conference call was held pursuant to the
Pre-Hearing Order entered on September 27, 2018. On October 16, 2018 and October
18, 2018, Respondent was reminded of the upcoming call via email at

awhitley@thewhitleylawfirm.net; adwhitley4504@yahoo.com and
angela@burgerbach.com. Respondent did not call in for the pre-hearing conference call.

On October 22, 2018, the Third District, Section II Committee held a hearing.
Respondent did not appear. At the conclusion of the hearing, this matter was certified to
the Disciplinary Board.
Case 2:18-mc-00013-MSD Document 2 Filed 04/22/19 Page 7 of 14 PagelD# 10

0. NATURE OF MISCONDUCT
Such conduct by Angela Dawn Whitley constitutes misconduct in violation of the

following provisions of the Rules of Professional Conduct:

RULE 1.4 Communication

(a) A lawyer shall keep a client reasonably informed about the status of a matter
and promptly comply with reasonable requests for information.

(b) A lawyer shall explain a matter to the extent reasonably necessary to permit the
client to make informed decisions regarding the representation.

RULE8.1 Bar Admission And Disciplinary Matters

An applicant for admission to the bar, or a lawyer already admitted to the bar, in
connection with a bar admission application, any certification required to be filed as
a condition of maintaining or renewing a license to practice law, or in connection
with a disciplinary matter, shall not:

REN

(c) fail to respond to a lawful demand for information from an admissions or
disciplinary authority, except that this Rule does not require disclosure of
information otherwise protected by Rule 1.6; or

RRR

III. PROPOSED DISPOSITION
Accordingly, Assistant Bar Counsel and the Respondent tender to the Disciplinary Board

for its approval the agreed disposition of a 90-day suspension of Respondent’s license to
practice law in the Commonwealth of Virginia as representing an appropriate sanction if this
matter were to be heard through an evidentiary hearing by a panel of the Disciplinary Board.
This suspension will begin on the date of the Memorandum Order approving this Agreed
Disposition.

Respondent stipulates that upon entry of a Memorandum Order approving this Agreed

Disposition, Respondent shall be deemed to have violated the Term of a Public Reprimand with

3
Case 2:18-mc-00013-MSD Document 2 Filed 04/22/19 Page 8 of 14 PagelD# 11

Terms issued by the Third District Committee, Section II on November 10, 2014 in the Matters
of Angela Dawn Whitley, VSB Docket Nos. 14-032-098417, 14-032-099871, and 14-032-
099568. (Exh.A). The Term Respondent concedes she violated prohibited Respondent from
violating Rule 1.4 of the Rules of Professional Conduct from November 10, 2014 to November
10, 2017. Respondent further agrees that a 90-day suspension of her license to practice law in
Virginia should be imposed for violation of this Term. Respondent understands that upon entry
of any Memorandum Order approving this Agreed Disposition, Assistant Bar Counsel is required
to serve notice requiring Respondent to show cause why the alternative disposition of
certification to the Disciplinary Board for a sanction determination should not be imposed. As
Respondent agrees that she violated the Term, and as she agrees that the 90-day suspension
should be imposed, Respondent waives the show cause proceeding. Respondent further
stipulates and understands that the 90-day suspension is additional to and will not run
concurrently with the 90-day suspension imposed by any Memorandum Order approving this
Agreed Disposition.

If the Agreed Disposition is approved, the Clerk of the Disciplinary System shall assess an

administrative fee.

THE VIRGINIA STATE BAR

By A Borhng

Laura Ann Booberg, Assistant Bar Counsel

     

 

ist T. Haley, Respondents Counsel

E.wsetr P. PARK WS8 $4163)
FOR

Litswis M7. AA Ley

 
Case 2:18-mc-00013-MSD Document 2 Filed 04/22/19 Page 9 of 14 PagelD# 12

 

 

 

 

 

VIRGINIA:
BEFORE THE THIRD DISTRICT SUBCOMMITTEE
OF THE VIRGINIA STATE BAR

IN THE MATTERS OF
ANGELA DAWN WHITLEY VSB Docket Nos. 14-032-098417,
14-032-099871 & 14-032-099568

SUBCOMMITTEE DETERMINATION

(PUBLIC REPRIMAND WITH TERMS)

On November 7, 2014 a meeting was held in these matters before a duly convened Third
District Subcommittee consisting of Michelle H. Papierniak, lay member R. Braxton Hill, IV,
chair presiding and Devika E. Davis, member. During the meeting, the Subcommittee voted to
approve an agreed disposition for a PUBLIC Reprimand with Terms pursuant to Part 6, § IV, |
13-15.B.4. of the Rules of the Supreme Court of Virginia. The agreed disposition was entered
into by the Virginia State Bar, by Renu Mago Brennan, Assistant Bar Counsel, and Angela Dawn
Whitley, Respondent, and Craig Stover Cooley, Esquire, counsel for Respondent.

WHEREFORE, the Third District Subcommittee of the Virginia State Bar hereby serves
upon Respondent the following PUBLIC Reprimand with Terms:

I. FINDINGS OF FACT
I. Respondent Angela Dawn Whitley (Respondent) was licensed to practice law in the
Commonwealth of Virginia in 1992, and she has been licensed to practice law at all
times herein. At the time of these actions, Respondent was providing care for her
husband and grieving for his death from cancer on November 23, 2013.
14-032-098417 Complainant: Virginia State Bar/Client Christopher Dale, Jr.

2. By judgment imposed on June 19, 2013, and entered July 2, 2013, the Circuit Court
of Henrico County convicted Christopher Dale, Jr. for failure to return bailed property
valued at $200 or more.

3. Dale retained Franklin McFadden at Respondent’s firm to represent him in his appeal.

1
Case 2:18-mc-00013-MSD Document 2 Filed 04/22/19 Page 10 of 14 PagelD# 13

10.

il.

12.

13.

14.

15,

On July 19, 2013, McFadden timely filed the notice of appeal.
By order entered August 1, 2013, upon Dale’s appeal of his criminal conviction, the

Henrico County Circuit Court suspended the execution of Dale’s sentence for 90 days
to allow application for a writ of error.

On September 6, 2013, the record of proceedings in the trial court was filed in the.
clerk’s office of the Court of Appeals.

By letter dated September 16, 2013, Respondent advised Dale that McFadden left her
firm and that she would handle his appeal.

On September 26, 2013, Respondent filed a motion for leave of execution of sentence
pending the final resolution of Dale’s appeal in Henrico County Circuit Court.

The deadline to file the petition for appeal was October 16, 2013.
Respondent did not timely file the petition for appeal on Dale’s behalf.

By order entered October 16, 2013, the Henrico County Circuit Court stayed
execution of Dale’s sentence pending final resolution of his appeal.

By order entered November 13, 2013, the Henrico County Circuit Court stayed the
sentencing order and released Dale from supervision with a district Office of
Probation and Parole pending final resolution of Dale’s appeal.

By order entered November 22, 2013, the Court of Appeals dismissed Dale’s appeal
because no Petition for Appeal had been filed on or before the deadline.

Pursuant to Va, Code Section 19.2-321.1, Respondent had six months from the
dismissal of the appeal to file a motion for leave to pursue a delayed appeal on Dale’s
behalf.

Respondent did not timely file a motion for leave to pursue a delayed appeal.

16. By letter dated February 6, 2014, the Virginia State Bar asked Respondent about the

failure to timely file Dale’s appeal.

17. By letter dated February 28, 2014, Respondent advised the Bar that her husband

passed away in November 2013 and that Dale’s appeal slipped through the cracks.
She further stated that she would shortly file a motion for leave to pursue a delayed
appeal. Respondent then thought she mailed the motion, but she did not.
Case 2:18-mc-00013-MSD Document 2 Filed 04/22/19 Page 11 of 14 PagelD# 14

18. Respondent did not communicate with Dale regarding the dismissal of the appeal at

the time the appeal was dismissed, or at the time that she responded to the bar
complaint.

19. Respondent did not communicate with Dale regarding the dismissal of the appeal

20.

21.

until August 2014, at which time Respondent advised that she would file a motion for
leave to pursue a delayed appeal, which would likely be dismissed. Respondent
advised Dale he could file a petition for writ of habeas corpus, but he may need to
retain other counsel.

On August 22, 2014, Respondent filed an untimely motion for leave to pursue a
delayed appeal on Dale’s behalf.

By order entered September 5, 2014, the Court of Appeals denied the motion for
leave to pursue a delayed appeal because the motion was not timely filed.

14-032-099871 Complainant: Virginia State Bar/Client Curtis Russell Lee, Jr.

22,

23.

24.

25.

26.

27.

28.

On May 9, 2013, Curtis Russell Lee, Jr. retained Respondent to represent him in the
Circuit Court of the City of Richmond on his sentencing on convictions for second-
degree murder, possession of a firearm by a violent felon, and use of a firearm in
felony first offense. Lee also retained Respondent to represent him on his appeal of
the murder and firearm convictions.

On September 16, 2013, Respondent filed a motion to set aside the verdict and a
motion to enter judgment of acquittal or new trial in the Circuit Court of the City of
Richmond.

On February 14, 2014, the motions were heard, and Lee was sentenced to 22 years on
the second-degree murder charge; five years on the use of a firearm in felony first
offense charge; and three years on the the possession of a firearm by a violent felon
charge.

On March 25, 2014, the Circuit Court of the City of Richmond entered judgment
against Lee.

On April 16, 2014, the Court of Appeals of Virginia received the notice of appeal on
Lee’s convictions, but the Court of Appeals of Virginia did not receive the filing fee.

By e-mail dated April 17, 2014, the Court of Appeals of Virginia advised Respondent
that she failed to include the filing fee when she filed the Notice of Appeal on Lee’s
behalf, and the Court gave Respondent until April 28, 2014, to submit the filing fee.

Respondent did not submit the filing fee to the Court of Appeals of Virginia by April
28, 2014.
Case 2:18-mc-00013-MSD Document 2 Filed 04/22/19 Page 12 of 14 PagelD# 15

‘29. By order entered May 9, 2014, the Court of Appeals of Virginia dismissed Lee’s
appeal because the filing fee was not timely received in the clerk’s office.

30. Respondent informed Lee of the dismissal.

31. With Lee’s permission, on June 20, 2014, Respondent filed a motion for leave to
pursue delayed appeal.

32. By order entered August 5, 2014, the Court of Appeals of Virginia granted Lee leave
to file a replacement notice of appeal.

33. On September 4, 2014, Respondent filed a replacement notice of appeal on Lee’s
behalf, and the delayed appeal was granted.

14-032-099568 Complainant: Virginia State Bar/Client Rakim Jackson
34. On May 17, 2012, Rakim Jackson was convicted of aggravated malicious wounding,
shooting a firearm from a vehicle, and possession and use of a firearm. By order
entered November 6, 2013, by the Circuit Court of the City of Richmond, Jackson
was sentenced. Respondent did not represent Jackson at trial.

35. Jackson retained Respondent to represent him in his criminal appeal of the
convictions.

36. On October 21, 2013, Respondent filed a notice of appeal on Jackson’s behalf in the
Circuit Court of the City of Richmond and in the Court of Appeals of Virginia.

37. On January 31, 2014, the Court of Appeals of Virginia received the record of
proceedings in the trial court.

38. The deadline to file the petition for appeal was March 12, 2014. -

39. By order entered April 18, 2014, the Court of Appeals of Virginia dismissed the case
because the petition for appeal was not timely filed.

40. Respondent advised Jackson that his appeal was dismissed because of her failure to
timely file the petition.

41. On June 20, 2014, with Jackson’s consent, Respondent filed a motion for leave to
pursue a delayed appeal.

42. By order entered August 5, 2014, the Court of Appeals of Virginia granted Jackson’s
petition for leave to pursue a delayed appeal.

43. On September 4, 2014, Respondent filed the replacement notice of appeal and notice
of filing of transcript, and the delayed appeal was granted,
Case 2:18-mc-00013-MSD Document 2 Filed 04/22/19 Page 13 of 14 PagelD# 16

Il. NATURE OF MISCONDUCT
Such conduct by Respondent constitutes misconduct in violation of the following
provisions of the Rules of Professional Conduct:

As to all three matters referenced herein in:
RULE 1.3 _ Diligence

(a) A lawyer shall act with reasonable diligence and promptness in representing a client.

As to VSB 14-032-099568 (Virginia State Bar/Client Christopher Dale, Jr.) only:

RULE 1.4 Communication

(a) A lawyer shall keep a client reasonably informed about the status of a matter and
promptly comply with reasonable requests for information.

(b) A lawyer shall explain a matter to the extent reasonably necessary to permit the client
to make informed decisions regarding the representation.

I. PUBLIC REPRIMAND WITH TERMS
Accordingly, having approved the agreed disposition, it is the decision of the
Subcommittee to impose a PUBLIC Reprimand with Terms. The terms are:

For a period of three (3) years following the date of service of the Public Reprimand with
Terms on Respondent, the Respondent shall not engage in any conduct that violates
Virginia Rules of Professional Conduct 1.3 and 1.4 and all subparts, including any
amendments thereto, and/or which violates any analogous provisions, and any
amendments thereto, of the disciplinary rules of another jurisdiction in which the
Respondent may be admitted to practice law. The terms contained in this paragraph shall
be deemed to have been violated when any ruling, determination, judgment, order, or
decree has been issued against the Respondent by a disciplinary tribunal in Virginia or
elsewhere, containing a finding that Respondent has violated any provision of Rule 1.3 or
1.4 of the Rules of Professional Conduct, provided, however, that the conduct upon
which such finding was based occurred within the three-year period following the date of
service of the Public Reprimand with Terms, and provided, further, that such ruling has
become final.
Case 2:18-mc-00013-MSD Document 2 Filed 04/22/19 Page 14 of 14 PagelD# 17

If the terms are not met by the time specified, pursuant to Part 6, §§Iv,q 13-15F &G of
the Rules of the Supreme Court of Virginia, the District Committee shall hold a hearing and
Respondent shall be required to: show cause why a Certification for Sanction Determination
should not be issued. Any proceeding initiated due to failure to comply with terms will be
considered a new matter, and an administrative fee and costs will be assessed.

Pursuant to Part 6, § IV, { 13-9.E. of the Rules of the Supreme Court of Virginia, the
Clerk of the Disciplinary System shall assess costs.

THIRD DISTRICT SUBCOMMITTEE
OF THE VIRGINIA STATE BAR

Zi

R. Braxton Hill, [V

 

 

Subcommittee Chair
CERTIFICATE OF MAILING
I certify that on Ov [ 0 2014, a true and complete copy of the

Subcommittee Determination (PUBLIC Reprimand With Terms) was sent by certified mail to
Angela Dawn Whitley, Respondent, at The Whitley Law Firm, 3115 Sunset Ave, Richmond, VA
23221-3926, Respondent's last address of record with the Virginia State Bar, and by first class
mail, postage prepaid to Craig Stover Cooley, counsel for Respondent, at 3000 Idlewood

Avenue, P.O. Box 7268, Richmond, VA 23221-0268.

fim 0

Renu Mago Brennan
Assistant Bar Counsel

 
